Case: 2:19-cv-03963-SDM-EPD Doc #: 36 Filed: 07/17/20 Page: 1 of 2 PAGEID #: 216




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KATHRYN L. NOLAN, et al.,

       Plaintiffs,                            :       Case No. 2:19-cv-3963

       v.                                             Judge Sarah D. Morrison
                                                      Magistrate Judge Elizabeth P. Deavers
VILLAGE OF CHESTERHILL,
     et al.,                                  :

       Defendants.

                                            ORDER

       This matter is before the Court on the Order of the Magistrate Judge dated April 22, 2020

(“Order”). (ECF No. 26). In that Order, the Magistrate Judge recommended that the Court

dismiss this action as to Defendant Ereuss without prejudice pursuant to Rule 4(m) for failure to

timely effect service of process of the Complaint.

       Plaintiffs objected to the Order on May 7, 2020, arguing that Defendant Ereuss has been

avoiding this suit and/or ignoring the summons and that Defendant Ereuss should be kept as part

of this action. (ECF No. 28). The summons directed to Defendant Ereuss was returned

unexecuted on April 21, 2020. (ECF No. 25). The record does not reflect any other efforts to

effectuate service on Defendant Ereuss and there has been no request for an extension of time

under Federal Rule of Civil Procedure 4(m).

       Accordingly, the Court ADOPTS the Order (ECF No. 26) and Plaintiffs’ objections

(ECF No. 28) are OVERRULED. Defendant Ereuss is hereby DISMISSED WITHOUT

PREJUDICE for failure to timely effect service of process.




                                                  1
Case: 2:19-cv-03963-SDM-EPD Doc #: 36 Filed: 07/17/20 Page: 2 of 2 PAGEID #: 217




     IT IS SO ORDERED.

                                    /s/ Sarah D. Morrison
                                    SARAH D. MORRISON
                                    UNITED STATES DISTRICT JUDGE




                                       2
